DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is in response to the submission filed 2020-02-17 (herein referred to as the Reply) where claim(s) 1-6, 8-13, 15-22 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)

Claim(s) 1, 8  and 2-6, 9-13, 15-22
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim(s) have been amended to recite variants of:
detect, based on the acquired communication quality information, a congestion degree of the base station for wireless communication at a location where the wireless communication apparatus exists, …
the congestion degree is calculated, by the wireless communication apparatus, using the RSSI, and …
In other words, the claimed wireless communication apparatus processor is configured to do both of 
“detect based on the based on the acquired communication quality information, a congestion degree” AND 
calculate the congestion degree using the RRSI.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Para. 0064 describes a detection operation that causes a calculation operation. That is para. 0064 says “when the congestion degree is detected, then calculate the congestion degree.” The Specification does not disclose technical feature as how the congestion degree is detected and then subsequently calculated. The congestion degree is a calculated parameter such as kcong (see equation) that is derived from the acquired RSSI; it is not a value that is directed transmitted from the base station to the UE. The Specification does not disclose how the congestion degree is detected and calculated - the base station is NOT sending the kcong parameter itself but rather a signal to calculate RSSI, which is then UE uses to calculated kcong. That is, the Specification does not describe the UE detecting kcong, then calculating kcong.
This is analogous to the base station sending the numbers “10” “3”  and “13” to UE, and the UE performs a calculation such as addition to derive “13” (“10”+”3”).  That is, a detect and calculate would be the UE detecting “13”, “10” and “3” from the base station and calculating “13” using “10” and “3” which would effectively be non-practical for the UE to perform a subsequent calculation since it already has detected the value “13.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Claim(s) 1, 8  and 2-6, 9-13, 15-22
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
detect, based on the acquired communication quality information, a congestion degree of the base station for wireless communication at a location where the wireless communication apparatus exists, 
wherein the congestion degree of the base station is based on a ratio of radio resources allocated to the wireless communication at the location, to all radio resources managed by the base station, 
the congestion degree is calculated, by the wireless communication apparatus, using the RSSI, and… 
The claim is directed to using a Received Signal Strength Indicator (RSSI) of a signal from a base station and detect a congestion degree effectively based on the RSSI. This embodiment corresponds to First Embodiment in the Specification. In the First Embodiment, RSRQ corresponds to the claimed acquired communication quality information and Equation 4 expresses for RSRQ is based on RSSI:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Further, for First Embodiment the congestion degree is defined as “a ratio of number of resource blocks allocated to the user, to the total number of resource blocks per frame.”

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


a (minimum value of the RSRQ)
RSRQ (detected quality of the base station).
The two definitions for the congestion degree in para. 0065 are different, such that to one skilled in the relevant art the two vastly definitions demonstrate that inventor(s) did not have possession of the invention. 
Particularly in Equation 1’s definition of a congestion degree does not correspond to “a ratio of number of resource blocks allocated to the user, to the total number of resource blocks per frame” or the claimed “a ratio of radio resources allocated to the wireless communication apparatus and radio resources associated with the base station.” Consequently, the claims define the congestion degree as a particular ratio then subsequently attempt to claim an embodiment of the congestion degree that corresponds to the RSRQ embodiment of para. 0065 which does not accuracy describe the defined ratio of the congestion degree. For example, RSSI/RSRQ measurements has nothing to with resource blocks per frame allocation (corresponding to claim 5, 12).
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons. Particularly claims 5,  12, 6, 13 are problematic in that they re-define the congestion degree as relating to different parameters other than the RSSI/RSRQ.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 16, 21
The claim(s) recite variants of:
control not to perform the communication with the base station in a case in which the congestion degree is more than the threshold value.
The independent claims require:
control a communication with the base station based on the congestion degree.
That is, because the independent claims require that the control of communication already has happened (no conditions placed on this operation) the claims conflictingly require that the control of communication also does not happen. Consequently, the claim in view of the independent claim limitations is unclear.

Response to Arguments
The following arguments in the Reply have been fully considered and are persuasive:
Double patenting rejections are overcome in view of amendments to the claims and re-review of the relevant claims.
The following arguments in the Reply have been fully considered but they are not persuasive:
With regards to USC 112A, the Reply argues at page 9 that ‘kcong’ corresponds to the claimed the congestion degree:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Further, even if N*RSRP was construed to be an allocated resource, it definitely would not be “all radio resources managed by the base station” since RSRP does not encompass every possible resource in radio communications (for example, allocation of particular channels or U/L periods that a base station manages). Similar logic applies to RSSI or a*RSSI. 
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  

/ANDRE TACDIRAN/
Examiner, Art Unit 2415